Name: Commission Regulation (EC) No 341/2000 of 15 February 2000 fixing the exchange rate applicable to certain direct aids and measures of a structural or environmental nature
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  monetary economics;  environmental policy;  agricultural policy
 Date Published: nan

 Avis juridique important|32000R0341Commission Regulation (EC) No 341/2000 of 15 February 2000 fixing the exchange rate applicable to certain direct aids and measures of a structural or environmental nature Official Journal L 043 , 16/02/2000 P. 0019 - 0021COMMISSION REGULATION (EC) No 341/2000of 15 February 2000fixing the exchange rate applicable to certain direct aids and measures of a structural or environmental natureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1),Having regard to Commission Regulation (EC) No 1410/1999 amending Regulation (EC) No 2808/98 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(2), and in particular Article 2 thereof,Whereas:(1) Under Article 42 of Commission Regulation (EC) No 2342/1999 of 28 October 1999(3), laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(4), the date of submission of the application constitutes the operative event for determining the year to which animals covered by the premium schemes in the beef and veal sector are allocated. Under Article 43 of that Regulation conversion into national currency of premium amounts and of the extensification payment is carried out in accordance with the average, calculated pro rata temporis, of the exchange rates applicable in the month of December preceding the allocation year.(2) Under Article 4(2) of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(5), as last amended by Regulation (EC) No 1410/1999, the operative event for the exchange rate in the case of amounts of a structural or environmental nature is 1 January of the year during which the decision to grant the aid is taken. Under Article 4(3) of that Regulation, the exchange rate to be used is the average of the exchange rates applicable during the month preceding the date of the operative event, calculated pro rata temporis.(3) Under Article 12 of Commission Regulation (EC) No 293/98 of 4 February 1998 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products and to certain products listed in Annex I to the EC Treaty, and repealing Regulation (EEC) No 1445/93(6), as last amended by Regulation (EC) No 1410/1999, the conversion rate to be applied for the conversion each year into national currency of the maximum aid per hectare to improve the quality and marketing of nuts and locust beans fixed in Article 2 of Council Regulation (EEC) No 790/89(7), as last amended by Commission Regulation (EEC) No 1825/97(8) is the average of the exchange rates applicable during the month before 1 January of the annual reference period within the meaning of Article 19 of Commission Regulation (EEC) No 2159/89(9), as last amended by Regulation (EC) No 1363/95(10), calculated pro rata temporis.(4) Under Article 6(2) of Commission Regulation (EEC) No 2700/93 of 30 September 1993 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers(11), as last amended by Regulation (EC) No 1410/1999, the conversion rate to be applied to the amount of the balance of the premium in the sheepmeat sector is the average of the exchange rates applicable during the month before the last day of the marketing year in respect of which the premium is granted, calculated pro rata temporis.(5) Under Article 6(1) of Regulation (EEC) No 2700/93, the conversion rate to be applied to the amount of the advance payment in the sheepmeat sector is the average of the exchange rates applicable during the month before the first day of the marketing year in respect of which the premium is granted, calculated pro rata temporis,HAS ADOPTED THIS REGULATION:Article 11. The conversion rate to be applied to:- the amounts of premiums in the beef and veal sector referred to in Regulation (EC) No 1254/1999,- the maximum aid per hectare to improve marketing in the nuts and locust beans sector fixed in Article 2 of Regulation (EEC) No 790/89, and- the amounts of a structural or environmental nature referred to in Article 5 of Regulation (EC) No 2799/98,is set out in Annex I.2. The conversion rate to be applied to the amount of the balance and of the premium referred to in the fourth subparagraph of Article 5(6) of Council Regulation (EC) No 2467/98(12), and to the amount of the deduction referred to in Article 4 of Council Regulation (EEC) No 3493/90(13) is set out in Annex II.3. The conversion rate to be applied to the amount of the advance payment referred to in the second subparagraph of Article 5(6) of Regulation (EC) No 2467/98 and to the amount of the deduction referred to in Article 4 of Regulation (EEC) No 3493/90 is set out in Annex III.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 February 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 164, 30.6.1999, p. 53.(3) OJ L 281, 4.11.1999, p. 30.(4) OJ L 160, 26.6.1999, p. 21.(5) OJ L 349, 24.12.1998, p. 36.(6) OJ L 30, 5.2.1998, p. 16.(7) OJ L 85, 30.3.1989, p. 6.(8) OJ L 260, 23.9.1997, p. 9.(9) OJ L 207, 19.7.1989, p. 19.(10) OJ L 132, 16.6.1995, p. 8.(11) OJ L 245, 1.10.1993, p. 99.(12) OJ L 312, 20.11.1998, p. 1.(13) OJ L 337, 4.12.1990, p. 7.ANNEX IRate of conversion referred to in Article 1(1)EUR 1 = (average 1.12.1999 to 31.12.1999)>TABLE>ANNEX IIRate of conversion referred to in Article 1(2)EUR 1 = (average 2.12.1999 to 1.1.2000)>TABLE>ANNEX IIIRate of conversion referred to in Article 1(3)EUR 1= (average 31.12.1999 to 2.1.2000)>TABLE>